Citation Nr: 0834218	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1976 and from April 1977 to June 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), which denied 
the claim of entitlement to service connection for sleep 
apnea.

The veteran was afforded a hearing before the undersigned and 
a copy of the transcript has been incorporated into the 
veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for sleep apnea due to symptoms of sleep apnea, which began 
in service.  The veteran testified at a hearing before the 
undersigned that he was aware that he snored very loudly in 
service because his fellow service men would make comments 
about his loud snoring.  He submitted lay statements from his 
family attesting to his sleep disorder.  His wife stated that 
he has been snoring since their marriage in 1978 and that 
over the course of their marriage his snoring has gotten 
worse.

A review of the veteran's service treatment records show on 
enlistment in January 1977, the veteran had a normal entrance 
examination.  Thereafter, the veteran presented with 
complaints of sore throats, dry coughs, and sinus tenderness 
due to a variety of reasons.  The veteran's separation 
examination indicated severe headaches, ear nose and throat 
trouble, chronic or frequent colds, sinusitis, anxiety and 
cramps in his legs.  

An April 1997 VA examination report notes a history 
compatible with sleep apnea syndrome.  The examiner then 
noted that the veteran would consult with physicians at 
Madigan Army Medical Center to look into the sleep apnea 
problem.  Medical reports from the Madigan Army Medical 
Center dated from 1999 to 2002 document the veteran's sleep 
apnea complaints and show that he underwent a 
uvulopalatopharynogoplasty.  The diagnosis was obstructive 
sleep apnea.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Given the evidence of record in this case the veteran 
should be afforded a VA examination in order to determine the 
etiology of his current sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran a VA examination 
in order to determine the nature and 
etiology of his sleep apnea.  The claims 
file and a separate copy of this remand 
must be provided to the examiner for 
review.  The examiner should note in the 
examination report that he or she has 
reviewed the claims folder in its 
entirety.  Specifically, the examiner 
should report all current diagnoses and 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran's 
sleep apnea was incurred during service 
or is otherwise etiologically related to 
service.  A complete rationale must be 
given for any opinion expressed.  If the 
examiner is unable to provided the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

2.  Readjudicate the issue on appeal 
based on a review of the entire 
evidentiary record.  If the desired 
benefit is not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


